Citation Nr: 1534247	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether there is new and material evidence to reopen the previously denied claim for service connection for a left and right knee disability.

2.  Entitlement to service connection for the residuals of a traumatic brain injury, to include headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for urinary frequency.

9.  Entitlement to an increased rating for a cervical spine disability, rated as 10 percent disabling from September 20, 2010, to June 3, 2013, and as 20 percent disabling thereafter.

10.  Entitlement to an increased rating for radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability, rated as 20 percent disabling from June 16, 2010, to June 3, 2013, and as 40 percent disabling thereafter.

11.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling from June 16, 2010, to June 3, 2013, and as 20 percent disabling thereafter.

12.  Entitlement an increased rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling beginning March 12, 2014.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to June 3, 2013.

14.  Entitlement to basic eligibility to Dependents' Educational Assistance prior to June 3, 2013.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1979 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, October 2011, September 2012, May 2014 and July 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has combined the Veteran's appeal of service connection for posttraumatic stress disorder with his claims for service connection for depression, bipolar disorder, and panic attacks, as well as any other psychiatric disorder diagnosed during the appeal, as reflected on the title page, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to a TDIU and basic eligibility for Dependents' Education Assistance prior to June 3, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for right and left knee disabilities were denied in a May 2004 rating decision.  That decision is final.
 
2.  Evidence added to the record since the May 2004 final denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for left and right knee disabilities.

3.  Claimed residuals of a traumatic brain injury, to include headaches, are not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  Claimed posttraumatic stress disorder (PTSD), depression, bipolar disorder, and panic attacks, as well as cognitive disorder, are not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

5.  Claimed memory loss is not shown to be causally or etiologically related to any disease, injury, or incident during service.

6.  Claimed sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

7.  The Veteran's erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

8.  Claimed right hip disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

9.  The Veteran's urinary frequency is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

10.  From September 20, 2010, to June 3, 2013, the Veteran's cervical spine disability was manifested by forward flexion greater than 30 degrees, and a combined range of motion greater than 170 degrees, with no muscle spasm or guarding.  The probative medical evidence is negative for neurological manifestations in the left upper extremity.

11.  Since June 3, 2013, the Veteran's cervical spine disability has been manifested by forward flexion greater 15 degrees, without ankylosis.  The probative medical evidence is negative for neurological manifestations in the left upper extremity.

12.  From June 16, 2010, to June 3, 2013, radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability was manifested by mild incomplete paralysis of the lower radicular nerve.

13.  Since June 3, 2013, radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability has been manifested by moderate incomplete paralysis of the lower radicular nerve.

14.  From June 16, 2010, to June 3, 2013, the Veteran's lumbar spine disability was manifested by forward flexion limited to 60 degrees when taking into account loss of motion on repetitive testing.  The probative medical evidence was negative for neurological manifestations in the left lower extremity.

15.  Since June 3, 2013, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees, without ankylosis.  The probative medical evidence is negative for neurological manifestations in the left lower extremity.

16.  Prior to March 12, 2014, the probative medical evidence was negative for radiculopathy of the right lower extremity secondary to the service-connected lumbar disability.

17.  Since March 12, 20014, the Veteran's radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability has been manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for left and right knee disabilities is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for left and right knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A traumatic brain injury or residuals thereof, to include headaches, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Claimed posttraumatic stress disorder (PTSD), depression, bipolar disorder, and panic attacks, as well as a cognitive disorder, were not incurred in or aggravated by the Veteran's active duty military service, and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  Memory loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  A sleep disorder was not incurred in or aggravated by the Veteran's active duty military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7.  The Veteran's erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

8.  A right hip disability was not incurred in or aggravated by the Veteran's active duty military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

9.  The Veteran's urinary frequency was not incurred in or aggravated by the Veteran's active duty military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

10.  From September 20, 2010, to June 3, 2013, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5010, 5242 (2014).

11.  Since June 3, 2013, the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5010, 5242 (2014).

12.  From June 16, 2010, to June 3, 2013, the criteria for a rating in excess of 20 percent for radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8712 (2014).

13.  Since June 3, 2013, the criteria for a rating in excess of 40 percent for radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8712 (2014).

14.  From June 16, 2010, to June 3, 2013, the criteria for an increased 20 percent rating for a lumbar spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5010, 5242 (2014).

15.  Since June 3, 2013, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5010, 5242 (2014).

16.  Prior to March 12, 2014, the criteria for a compensable rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2014).

17.  Since March 12, 20014, the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to claims to reopen, VA must "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012). 

Notice for the Veteran's claim to reopen the previously denied claims for service connection for left and right knee disabilities was provided in a letter dated in December 2010, to include the regulations pertaining to new and material evidence and why the claims were previously denied.  The RO declined to reopen the claims in March 2011.  With regard to the claims for service connection, multiple notices as to the elements necessary to substantiate a claim for service connection have been sent to the Veteran, to include in December 2010, August 2011, and November 2012.  The Veteran's claims were subsequently adjudicated.  Most recently, the Veteran's claims were adjudicated in an April 2014 supplemental statement of the case.  The Board notes that the claims for service connection for erectile dysfunction, a right hip disability, and urinary frequency were most recently adjudicated in an April 2015 statement of the case.  With regard to the issues of entitlement to increased ratings, these issues arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records, VA medical records, private treatment records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In July 2012, a VA examination and opinion was received with regard to the claim to reopen the previously denied claims for service connection for right and left knee disabilities, and the rationale provided is thoroughly explained and is adequate to decide the Veteran's claims.  In September 2014 and November 2014, thorough and adequate VA examinations were obtained with regard to the claims for service connection for erectile dysfunction, a right hip disability, and urinary frequency.  In September 2011 and March 2014, thorough and adequate VA examinations were obtained with regard to the claims for service connection for a traumatic brain injury with headaches, as well as the etiology of any current psychiatric disorder.  The Veteran had undergone extensive neuropsychiatric testing and psychological testing with regard to his claims for service connection for a psychiatric disorder and for residuals of a traumatic brain injury.  With regard to his claims for increased ratings, adequate and thorough VA examination were obtained in July 2012 and June 2013.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.




New & Material Evidence

The Veteran's claims for service connection for right and left knee disabilities were previously denied by the RO in May 2004, based on a December 2003 VA examination.  In December 2003, a VA examiner had found that there was no current left knee disability.  With regard to the right knee disability, diagnosed as a ligamental strain, despite that there was indication of a strain to the right knee in service in 1981, there was no indication of any other knee symptoms in service or for many years following service.  While the Veteran reported on VA examination having accomplished hundreds of parachute jumps in service, he denied experiencing any residual knee problems until the early 2000s.  Therefore, there was no indication that the current right knee disability was related to service.  Based upon medical examination and review of the evidence, the RO denied the claims.

Although the RO determined in a March 2011 rating decision that new and material evidence sufficient to reopen the claims had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in September 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Board finds that new and material evidence has not been received to reopen the Veteran's previously denied claims for service connection for right and left knee disabilities.  For one, the Veteran has not put forth any new contentions or alternative theories of entitlement.  He continues to maintain that his right and left knee disabilities were due to parachute jumps in service, and that his left knee disability is related to surgery he received to the left knee while in service.  However, as was explained by the December 2003 VA examiner, the in-service surgery was actually related to a skin growth below the knee, rather than to a knee injury or disability.  The Veteran's contentions were already reviewed on previous December 2003 VA examination. 

With regard to the medical evidence of record, new evidence includes a July 2012 VA examination as well as a diagnosis of a left knee disability.  However, this evidence does not meet the new and material evidence standard, as such evidence would not reasonably substantiate the claims if the claims were to be reopened.  Specifically, on July 2012 VA examination, after physically examining the Veteran and reviewing the file, the examiner stated agreement with the previous 2003 examination opinion, explaining that there was no indication of chronic right or left knee disease or disability in service or continuity of symptoms since service.  The Veteran had only recently injured his left knee when he had fallen while mowing the lawn.  A recent x-ray from that emergency room visit showed no other pathology of the knee.  So, although there was a left knee diagnosis, it was a new diagnosis with no indication that prior to the fall, the Veteran had any left knee disability.  The examiner pointed out that while the Veteran had been seen numerous times at the VA for his disabilities for decades, he had very infrequently reported any knee trouble.  Thus, the medical evidence did not support a relationship between his service and his current knee disabilities. 

From this evidence, the Board finds that the new and material evidence standard has not been met.  The new evidence received since the final prior denial does not trigger the duty to assist nor does it relate to an unestablished fact necessary to substantiate the claims.  Rather, it is cumulative and redundant of the evidence previously of record.  The 2012 VA examiner agreed with the previous 2003 VA opinion entirely, that the Veteran's post-service right and left knee symptoms or disabilities are unrelated to his reported in-service injuries or events.  There is no other evidence upon which to reopen the Veteran's claims.  Thus, the Board finds that the elements necessary to reopen the claim have not been presented such that the duty to assist would be triggered, and the claims must be denied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the disability on appeal does not fall within a category set forth under 38 C.F.R. § 3.307, credible lay and medical evidence can demonstrate continuous symptoms since service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Traumatic Brain Injury with Headaches

The Veteran contends that he suffered a traumatic brain injury in service when he experienced a hard landing while parachute jumping in 1981, and also in 1984, when the door of a tank slammed on his head.

Service treatment records reflect that in April 1981, the Veteran had experienced headaches for one week.  He had hit his head hard on a big drop that had occurred the previous week.  He reported that he had been knocked out for five to ten minutes.  The impression was no evidence of neurological deficit.  

Post-service treatment records are negative for a diagnosis of residuals of a traumatic brain injury.

On September 2011 VA examination, the Veteran's claims file was reviewed.  There was no indication from the treatment records of cognitive impairment, memory, or concentration problems.  A September 2011 neuropsychiatric examination was reviewed.  The conclusion of that examination was that the Veteran's reported history of mental deficit on testing was inconsistent with the records.  His scores implied symptom endorsement, to include memory impairment, that were inconsistent or excessive when compared with patterns of impairment seen in brain dysfunction or injury.  Comprehensive testing demonstrated that the Veteran endorsed impaired cognitive functioning, though the inconsistency of the testing results were to be reviewed with caution.  He had a history of memory problems as a child, a long history of alcohol abuse, and a report of repeated head injuries.  The assessment was cognitive disorder, not otherwise specified.  

On examination, he reported mild memory loss.  He reported that he would have trouble remembering past events.  He did not remember having any memory problems when he worked in the early 2000s.  He could remember important tasks, but had trouble remembering certain details and would feel confused.  Testing for facets of traumatic brain injury demonstrated impairment to memory, attention, and concentration, however, judgment was not impaired, social interactions was appropriate, and orientation, motor activity, visual-spacial orientation, and communication were normal.  After reviewing the neuropsychiatric testing, previous psychiatric examination, and general medical examination, the examiner concluded that it was less likely than not that the Veteran had a traumatic brain injury or residuals thereof related to his service.  The examiner was a psychiatrist with clinical experience with veterans with substance dependence.  The examiner at first acknowledged that the indication of head trauma in service was a possible cause of a cognitive disorder.  The examiner went on to explain that cognitive impairment caused by traumatic brain injury was at its worst immediately after the injury with gradual improvement over the next year or two.  The Veteran also had a long history of substance abuse.  Cognitive impairment due to alcohol dependence was often not apparent for years and tended to increase with the severity of continuing use of alcohol.  Based upon the psychiatrist's clinical experience and the medical evidence, it was less likely than not that the Veteran's injuries in service caused his cognitive disorder, and more likely such disorder was due to alcohol abuse.  Thus, the Veteran did not have a cognitive disorder caused or aggravated by his service.

With regard to his headaches, it was noted that the Veteran reported daily mild/generalized headaches.  He had a history of cluster headaches, but had had none for four to five months.  He reported weekly dizziness.  A 2007 CT scan had shown no evidence of any old intracranial injury or residual.

On January 2012 VA examination, a VA examiner concluded that the Veteran's headaches were less likely than not related to his active service.  A review of the post-service VA treatment records demonstrated that in 2007, the Veteran began to seek treatment for headaches that had begun three weeks previously.  He had denied any head or neck trauma.  He was diagnosed with cluster headaches.  The examiner felt that it would be resorting to speculation to relate the Veteran's current headaches to his service.  The examiner acknowledged that there was an entry in service of a bump to the head and headaches after a jump, but found it to be strange that there was no further medical evidence until 2007 documenting headaches.  After reviewing the neuropsychiatric findings and psychiatric findings on previous VA examinations, the sequence of events and medical treatment did not fit within the perimeters of a traumatic brain injury or headaches/dizziness stemming from service.  

On March 2014 VA examination, a VA examiner reviewed the Veteran's service treatment records.  The examiner noted the 1981 findings of a possible cerebral hemorrhage following a bad jump.  The examiner went on to conclude, however, that if a cerebral hemorrhage had in fact occurred at that time, there would have been additional workups.  Moreover, two CT scans of the head were of record, in 2007 and in 2013, and neither showed any evidence of a true brain injury.  The examiner noted multiple instances in 2013 when the Veteran reported to the VA intoxicated.  A 2013 note related to alcohol abuse detoxification stated that the records were negative for previous investigation for traumatic brain injury issues.  There was no indication of any specific complaints regarding a traumatic brain injury.  March 2014 neuropsychiatric testing showed that the Veteran suffered from alcohol-induced dementia.  After a review of the medical evidence, the examiner concluded that the Veteran suffered from alcohol-induced dementia verses cognitive disorder, and that neither disability was related to the 1981 parachuting injury.

In this case, the Board finds that service connection for a traumatic brain injury, with headaches, must be denied.  The probative medical evidence weighs heavily against the Veteran's claims, and there is no medical evidence to support his contentions.  While VA examiners have generally acknowledged that the Veteran's in-service jumps and report of head injury could cause a traumatic brain injury, the examiners have not made any such conclusion specifically with regard to the Veteran's claim.  Rather, because the service treatment records did not demonstrate any subsequent symptoms or treatment for residuals of a head injury or headaches, and in light of the lack of continuity of symptoms since service, as well as the constellation of the Veteran's current symptoms as shown on extensive physical, psychiatric, and neuropsychiatric testing, it was repeatedly concluded that the Veteran did not suffer from residuals of a traumatic brain injury, and that his current psychiatric disorder, alcohol-induced dementia verses a cognitive disorder, was less likely than not related to his reported parachute jumps and injuries, or other incident, in service.  Rather, his current symptoms were related to his long-standing alcohol abuse, well-documented in the treatment records.  The Veteran has not offered any medical evidence to support his claim that he suffers from residuals of a traumatic brain injury, to include headaches, as due to his service.  Accordingly, the Board finds that the preponderance of the evidence is against his claim, and it must be denied.

Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from PTSD, depression, bipolar disorder, and panic attacks caused or aggravated by his service or pain and problems due to his service-connected back disabilities.

Service treatment records reflect that in June 1994, the Veteran was hospitalized for homicidal and suicidal ideation related to marital discord.  He had consumed two six packs of beer which had led to verbal threats against his wife.  He was diagnosed with an adjustment disorder with mixed emotional features, alcohol dependence, alcohol withdrawal, alcohol detoxification, and marital problems.  

Records dated prior to the appeal period reflect a medical history of a mood disorder due to a generalized medical condition diagnosed in June 2004.  During the appeal period, however, there is no diagnosis of a psychiatric disorder as due to service-connected disabilities.

On March 2014 VA examination, the examiner reviewed the records and noted that a May 2013 VA treatment record diagnosed the Veteran with major depressive disorder and anxiety disorder, rule out panic disorder, and rule out mood disorder secondary to traumatic brain injury.  After extensive review of the evidence, however, the VA examiner determined that the Veteran's symptom presentation did not support those diagnoses.  It was more likely that the May 2013 physician did not know of the extent of the Veteran's alcohol dependence.  Other records throughout the appeal period showed excessive alcohol abuse, to include a report of having drunk 24 beers in one day in 2013.  He had also reported to the emergency room intoxicated on multiple occasions.  When taking into account the Veteran's long history of alcohol abuse and previous medical opinions related to his alcohol abuse, as well as review of the previous psychiatric examinations, the examiner determined that the Veteran did not suffer from an anxiety disorder or depressive disorder related to his service-connected disabilities.  The Veteran's mood disturbance was not consistent with an adjustment disorder related to service-connected disabilities.  The symptoms did not occur within three months of the onset of the stressors and the distress was out of proportion to the severity of his reported impairments.  Moreover, neuropsychiatric testing had resulted in the instruction to use caution when interpreting the Veteran's symptom intensity.  

In this case, the Board first notes that the Veteran has not been diagnosed with PTSD, bipolar disorder, or a panic disorder, at any time during the appeal period, and thus service connection must be denied with regard to those claims.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the Veteran's other claims, the Board places low probative weight on the 2013 treatment record referencing a diagnosis of a major depressive disorder and anxiety disorder, rule out panic disorder, and rule out mood disorder secondary to traumatic brain injury.  That note was based upon limited interview with the Veteran and no apparent review of the treatment records.  The examiner relies solely on the Veteran's report of symptoms, yet, as pointed out by the March 2014 VA examiner, did not seem to be aware of the extent and longevity of the Veteran's alcohol abuse.  Therefore, the 2013 note is of limited probative value.  There is no other evidence that the Veteran has been diagnosed with these psychiatric disorders.  On the other hand, the VA psychiatric examinations in this case reviewed the Veteran's long history of alcohol abuse, sometimes up to 24 drinks in one day, for many decades, as well as his extensive neuropsychiatric testing.  The 2011 and 2014 VA examiners did not find any indication that the Veteran suffered from a psychiatric disorder other than a cognitive disorder.  The Board finds that the VA examinations in this case are competent, persuasive evidence against the Veteran's claims due to the thorough review of the record and well-explained rationale.  Therefore, when weighing the evidence of record, the Board finds that the evidence weighs against any psychiatric diagnosis other than a cognitive disorder, which, for the reasons described above, has been concluded to have not been caused or aggravated by the Veteran's service.  Accordingly, as there is no other competent or credible diagnosis of a psychiatric disorder, the Veteran's claim must be denied.

While the Veteran may have an organic brain disorder due to chronic alcohol use, service connection is not warranted for any disability that is the result of alcohol abuse because it is considered willful misconduct, which bars entitlement to compensation.  See 38 C.F.R. § 3.301.  Consequently, the Board finds that it need not consider whether the Veteran has an cognitive disorder that is related to his military service.

Sleep Disorder & Memory Loss

The Veteran contends that he currently suffers from a sleep disorder and from memory loss that were caused or aggravated by his service.  He contends that his sleep disorder may also be caused or aggravated by pain and problems stemming from his service-connected back disabilities.

However, a review of the post-service treatment records is negative for a current diagnosis of a disability manifested by memory loss or a sleep disorder.  On May 2012 VA examination, review of the medical record was negative for any indication that the Veteran suffers from a diagnosed sleep disorder.  While the Veteran suffers from a cognitive disorder, as explained above, the evidence does not link that disorder to service.  Psychiatric testing has not identified an additional disability manifested by memory loss.  The evidence established that the Veteran has not suffered a traumatic brain injury due to service.  Memory loss, by itself without any underlying malady or disability, is not a disability for VA purposes.

In the absence of proof of a present disability, there can be no valid claim.  See Brammer, supra.  Accordingly, as there is no indication of a current diagnosis of a diagnosed sleep disorder or a disability manifested by memory loss, the elements of service connection have not been met, and the claims must be denied.

Erectile Dysfunction

The Veteran contends that his current erectile dysfunction is related to his service-connected disabilities, specifically, medication used to treat such disabilities.

However, the Board finds that the competent and probative medical evidence weighs against the Veteran's claim, and it therefore must be denied.  Specifically, on November 2014 VA examination, the examiner completed physical examination of the Veteran and reviewed the claims file, but concluded that the Veteran's erectile dysfunction was less likely than not the result of or aggravated beyond the expected natural progression by his service-connected lumbar and cervical spine disabilities, to include the medication and treatment of these conditions.  The examiner explained that he sudden onset of erectile dysfunction as described by the Veteran in 2006 was known to commonly have a psychogenic origin, and was commonly associated with his beta-blocker medication for his heart disability.  It was not typical that erectile dysfunction as described by the Veteran would be due to a back or neck condition unless there was traumatic or vascular spinal cord injury, not shown in this case.

A review of the medical records of record does not otherwise support the Veteran's contentions.  It is clear from the 2014 VA medical opinion that there is no medical relationship between the Veteran's lumbar or cervical spine disabilities and his erectile dysfunction.  Accordingly, when reviewing the pertinent evidence of record, the Board finds that preponderance of the evidence is against the Veteran's claim that his service-connected cervical spine or lumbar spine disabilities, or related medications, caused or aggravated his erectile dysfunction, and therefore, the claim must be denied.  There is no other evidence to support the claim on a direct basis.

Right Hip Disability

The Veteran contends that he suffers from a right hip disability caused or aggravated by a March 1985 hip injury sustained in service, or by his service-connected lumbar spine disability.  However, a review of the post-service treatment records is negative for a current diagnosis of a right hip disability.  On November 2014 VA examination, thorough physical examination was negative for an indication of a right hip disability.  The examiner review the claims file and the Veteran's contentions, and explained that the pain that the Veteran was experiencing in his right hip was instead a neurological manifestation related to his service-connected lumbar spine disability.  The Board notes that the Veteran is already in receipt of service connection of radiculopathy of the right lower extremity, and the claim for an increased rating for such is addressed below.

In the absence of proof of a present disability, there can be no valid claim.  See Brammer, supra.  Accordingly, as there is no indication of a current diagnosis of a right hip disability, the elements of service connection have not been met, and the claim must be denied.

Urinary Frequency

The Veteran contends that he experiences urinary frequency in the nighttime that is caused or aggravated by his lumbar spine disability.  However, the Board finds that the competent and probative medical evidence weighs against the Veteran's claim, and it therefore must be denied.  Specifically, on September 2014 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's nighttime urinary frequency was caused or aggravated by his spine disability.  It was more likely that the Veteran's other medical comorbidities caused his nocturia, to include his prostate which had not been checked in a long time.  There was no evidence of any cauda equina-type finding or related symptoms, therefore, there was no medical evidence to link his back disability with his urinary frequency.

A review of the medical records of record does not otherwise support the Veteran's contentions.  It is clear from the 2014 VA medical opinion that there is no medical relationship between the Veteran's spine disabilities and his urinary frequency.  Accordingly, when reviewing the pertinent evidence of record, the Board finds that preponderance of the evidence is against the Veteran's claim that his service-connected spine disabilities, or related medications, caused or aggravated his urinary frequency, and therefore, the claim must be denied.

Lay Statements

The Board has considered the lay statements of record, but finds that the VA opinions and medical evidence outweigh those statements.  While the Veteran, as a layperson, is competent to describe certain symptoms that fall within the realm of common knowledge, the disabilities at issue in this case could have multiple possible causes and etiologies, and require medical skill and expertise to diagnose.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Veteran has only made conclusory statements in support of his claims.  The Board finds that the Veteran's statements relating his claimed disabilities to his service to be of lesser probative value than the medical evidence and opinions of record.  

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board will  consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

Cervical Spine Disability

The Veteran's cervical spine disability has been rated as 10 percent disabling from September 20, 2010, to June 3, 2013, and as 20 percent disabling thereafter, under Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5010 pertains to arthritis.  DC 5242 pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DCs 5010, 5242. There are no other more favorable codes under which to evaluate the Veteran's claim.
Under the General Rating Formula for Diseases and Injuries of the Spine, a
 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Turning to the evidence of record, on July 2012 VA examination, the Veteran reported variable flare-ups.  Range of motion testing revealed forward flexion to 35 degrees, with pain on end range, extension to 35 degrees, with pain on end range, right and left latera flexion to 25 degrees, with pain on end range, right lateral rotation to 65 degrees with pain on end range, and left lateral rotation got 60 degrees, with pain on end range.  There was no additional loss of motion on repetitive testing, though there was functional loss on repetitive use, less movement than normal and pain on movement.  There was no muscle spasm or tenderness of the spine.  Muscle strength testing was normal throughout.  Sensory and reflex examination was also normal.  There was radiculopathy in the right upper extremity that was mild in degree.

On June 2013 VA examination, range of motion testing revealed forward flexion to 40 degrees, with pain on end range, extension to 20 degrees, with pain on end range, right and left lateral flexion to 20 degrees, with pain on end range, right lateral rotation to 50 degrees with pain on end range, and left lateral rotation to 40 degrees, with pain on end range.  On repetitive testing, flexion was to 35 degrees, extension was to 10 degrees, right and left lateral flexion was to 15 degrees, and right and left lateral rotation was to 40 and 45 degrees.  On repetitive testing, there was additional functional loss of less movement than normal and pain on movement.  Muscle strength testing was normal in both upper extremities but it was 4/5 in the right hand at the fingers.  There was no muscle atrophy.  Reflexes were 2+ in the left hand and 1+ in the right hand.  Sensory examination was normal in the left upper extremity but decreased in the right hands/fingers.  There was no radiculopathy in the left upper extremity, but moderate radiculopathy in the right upper extremity.  The Veteran reported having pain in his right arm and his fingers were numb.  

In this case, from September 20, 2010, to June 3, 2013, a higher 20 percent rating is not warranted.  Even when considering functional loss on repetitive testing, the Veteran had greater than 30 degrees forward flexion of the lumbar spine, and combined range of motion of the cervical spine greater than 170 degrees.  There was no muscle spasm or guarding.  Accordingly, an increased rating is not warranted for that time period.  Since June 3, 2013, an increased 30 percent rating is not warranted, as, even on repetitive testing, forward flexion of the cervical spine was greater than 15 degrees, and there was no indication of ankylosis of the spine.  Moreover, the Veteran's intervertebral disc syndrome did not cause incapacitating episodes at any time, defined as bedrest prescribed by a physician.  

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

At the outset, the Board finds that the medical evidence is negative for any indication that the Veteran suffers from radiculopathy or neurological manifestations of the left upper extremity related to the Veteran's cervical spine disability, as the multiple VA examinations do not demonstrate any abnormality of the nerves of the left upper extremity.

With regard to the Veteran's radiculopathy of the right upper extremity, Diagnostic Code 8712 provides the rating criteria for paralysis of the lower radicular group, and therefore neuritis and neuralgia of that nerve.  The Board will use the ratings for the dominant hand, as the Veteran is right-handed.  The medical evidence does not demonstrate any findings of compete paralysis of the right upper extremity.  Disability ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8712. 

In this case, from June 16, 2010, to June 3, 2013, an increased 40 percent rating is not warranted for the right upper extremity because the Veteran's upper extremity symptoms were determined to be mild in degree on 2010 VA examination.  The medical treatment records do not otherwise demonstrate a finding of moderate radiculopathy.  Since June 3, 2013, an increased rating is not warranted, as on 2013 and 2015 VA examination, no more than moderate radiculopathy was shown.  

Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated as 10 percent disabling from June 16, 2010, to June 3, 2012, and as 20 percent disabling thereafter, under Diagnostic Codes 5010-5242.  DC 5010 pertains to arthritis.  DC 5242 pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DCs 5010, 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, an increase of 20 percent is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, the VA treatment records dated from June 2010 to July 2012 reflect complaints of pain and limitation of motion of the lumbar spine.  

On July 2012 VA examination, the Veteran reported experiencing flare-ups on prolonged walking.  Range of motion testing of the spine reflected flexion to 65 degrees, with pain beginning at 60 degrees, extension to 20 degrees, with pain at 20 degrees, lateral flexion to 20 degrees on the right side, with pain at end range, lateral flexion on the left side to 15 degrees with pain at end range, and left and right lateral rotation to 15 degrees, with pain at end range.  There was no loss of motion in degrees on repetitive testing.  However, additional functional loss was noted as less movement than normal and pain on movement.  There was no localized tenderness or swelling of the spine.  Muscle strength testing was normal in both lower extremities.  There was no muscle atrophy.  Reflexes were normal at the knees, however on the right side, they were absent at the ankle.  The left ankle had normal reflexes.  Sensory examination was normal in both lower extremities.  Straight leg raising was negative.  There was no indication of radiculopathy in either lower extremity.  There was no indication of intervertebral disc syndrome.

On June 2013 VA examination, range of motion testing of the spine reflected flexion to 50 degrees, with pain beginning at 40 degrees, extension to 5 degrees, with pain at 5 degrees, lateral flexion to 15 degrees on the right side, with pain at end range, lateral flexion on the left side to 20 degrees with pain at end range, and left and right lateral rotation to 25 degrees, with pain at end range.  On repetitive testing, flexion was limited to 35 degrees, extension was to 0 degrees, right and left lateral flexion was to 10 degrees and right and left lateral rotation was to 15 degrees.  Additional functional loss was noted as less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weightbearing.  There was local tenderness in the mid-lower back.  Muscle strength testing was 4/5 throughout the lower extremities.  There was no muscle atrophy.  Reflexes were diminished to 1+ in the bilateral lower extremities.  Sensory examination was normal in the lower extremities.  There was positive straight leg testing in both lower extremities.  However, the examiner found no indication of radiculopathy or other neurological impairment related to the lumbar spine disability.  The Veteran had intervertebral disc syndrome, but had not had any incapacitating episodes in the previous 12 months.

On June 2014 VA examination, the Veteran reported pain in this right leg that began three to four years previously.  He had moderate intermittent pain in his right lower extremity, as well as numbness.  Physical examination showed normal muscle strength in the bilateral lower extremities.  Reflexes and sensory examination we normal.  There were no trophic changes.

In this case, from June 16, 2010, to June 3, 2013, the Board finds that a higher 20 percent rating is warranted.  When resolving the benefit of the doubt in favor of the Veteran, and in taking into consideration additional limitation of motion on repetitive testing, the Board finds that the Veteran had forward flexion not greater than 60 degrees, meeting the criteria for a 20 percent rating.  However, an increased 40 percent rating is not warranted at any time during the appeal period, as, even on repetitive testing, forward flexion of the lumbar spine was greater than 30 degrees and there was no indication of ankylosis.  Moreover, the Veteran's intervertebral disc syndrome did not cause incapacitating episodes, defined as bedrest prescribed by a physician.  

Next, the Board finds that the medical evidence is negative for any indication that the Veteran suffers from radiculopathy or neurological manifestations of the left lower extremity related to the Veteran's lumbar spine disability, as the multiple VA examinations do not demonstrate any abnormality of the nerves of the left lower extremity.

With regard to the Veteran's radiculopathy of the right lower extremity, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. 

Prior to March 12, 2014, a compensable rating for radiculopathy of the right lower extremity is not warranted.  VA examination was negative for physical findings to support that diagnosis.  While the Veteran reported pain and numbness in his right lower leg, positive findings relating a neurological impairment of the right lower leg secondary to the lumbar spine disability were not made.  Since March 12, 2014, a rating higher than 10 percent is not warranted, as the Veteran's symptoms have been diagnosed as no more than mild in degree.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although the VA examinations showed that the Veteran experienced pain on motion and flare-ups on activity with regard to his lumbar and cervical spine disabilities, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  The Board has taken into account that the Veteran's low back  and neck disability causes a variety of functional impairments, including less movement than normal, difficulty standing for prolonged periods of time, fatigability, incoordination, and pain on motion.  However, the evidence does not demonstrate that, on repetitive motion, the Veteran's lumbar and cervical spine is additionally limited to meet the criteria for the next higher ratings.  In fact, the Board has granted a higher rating for the lumbar spine disability based upon additional limitation of motion on repetitive testing.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional functional loss on repetitive testing.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected cervical spine disability and lumbar spine disability with associated neurological manifestations.  The rating criteria affords higher ratings based upon limitation of motion, taking into account functional loss such as pain, as well as sciatic symptoms, but more severe symptoms or findings were not shown in this instance. Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

New and material evidence having not been received, the claim to reopen the previously denied claims for service connection for right and left knee disabilities is denied.

Service connection for a traumatic brain injury to include headaches is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for memory loss is denied.

Service connection for a sleep disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for a right hip disability is denied.

Service connection for urinary frequency is denied.

From September 20, 2010, to June 3, 2013, a rating in excess of 10 percent for a cervical spine disability, is denied.

Since June 3, 2013, rating in excess of 20 percent for a cervical spine disability, is denied.

From June 16, 2010, to June 3, 2013, a rating in excess of 20 percent for radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability, is denied.

Since June 3, 2013, a rating in excess of 40 percent for radiculopathy of the right upper extremity secondary to the service-connected cervical spine disability, is denied.

From June 16, 2010, to June 3, 2013, an increased 20 percent rating for a lumbar spine disability, is granted.

Since June 3, 2013, a rating in excess of 20 percent for a lumbar spine disability is denied.

Prior to March 12, 2014, a compensable rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar disability, is denied.

Since March 12, 20014, a rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, is denied.


REMAND

The Veteran contends that his service-connected lumbar and cervical spine disabilities, with associate neurological manifestations, have prevented him from substantial employment throughout the appeal period, to include prior to June 3, 2013.  On the many VA examinations conducted throughout the appeal period, and on his April 2013 VA Form 21-8940, the Veteran stated that he has not been employed since about 2001, when he did maintenance.  He has maintained that his back pain is too severe to complete any physical activity.  However, VA treatment records reflect that in March 2010, he sought treatment for chest pain and at that time, reported that he was quite active as a construction worker.   In that regard, VA treatment records dating prior to the appeal period reflect that in September 2003, the Veteran reported that he was employed as a welder.  Such evidence contradicts his contentions on VA examinations, and further clarification of his employment status, at least from June 2010 to June 2013, must be accomplished on remand.

Because basic eligibility for Chapter 35 dependents' educational benefits is predicated on a finding of total disability, a decision on an earlier effective date for that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide all employment information related to his employment as a construction worker from June 2010 to June 2013, and employment as a welder in 2003, including hours worked, pay received, dates of employment, and employer contact information.  Attempt to verify any employment information received from the Veteran.

2.  Thereafter, the issues of entitlement to a TDIU and basic eligibility for Dependents' Education Assistance prior to June 3, 2013 should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


